DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/11/20.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann (US 2015/0204511) in view of Arbabi (US 9,482,796).
Consider claim 1, Rudmann discloses (e.g. figure 4) an optical element, comprising: 
a first substrate (PW, substrate wafer); 
a second substrate (OW, optics wafer), disposed opposite to the first substrate (see figure 4, the substrates are disposed opposite);
a first optical film (31, reflective coating) [0182], disposed on the first substrate (reflective coating is disposed on the substrate wafer PW), the first optical element is disposed on the first surface (see figure 4);
a second optical element (32, diffraction grating), disposed on the second substrate (the diffraction grating is disposed on substrate OW), wherein the second optical film has a second surface and a plurality of second optical microstructures, the second surface is opposite to the first surface (see figure 4, the substrates are opposite each other), the second optical microstructures are disposed on the second surface (see figure 4), and the orthogonal projection of the first optical elements on the first substrate does not overlap with the orthogonal projection of the second optical microstructures on the first substrate (31 and 32 are offset from each other; see figure 4); and
a spacer (SW, spacer wafer), disposed between the first substrate and the second substrate [0187-0191].
However, Rudmann does not explicitly disclose that the first optical film has a first surface and a plurality of first optical microstructures,.  Rudmann and Arbabi are related as light directing devices.  Arbabi discloses (e.g. figure 1) two parallel metasurfaces (11 and 12) which diffract light.  The metasurfaces are a film and have a plurality of optical microstructures [col. 5, lines 16-48].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the first optical film of Rudmann, to be metasurfaces as taught by Arbabi, in order to provide a variable focus.  
Consider claim 2, the modified Rudmann reference discloses the optical element as claimed in claim 1, wherein the spacer is connected between the first optical film and the second optical film (see figure 4 of Rudman, the SW spacer wafer is between the first and second films), the first surface, the second surface and the spacer define a cavity of the optical element, and the first optical microstructures and the second optical microstructures are disposed in the cavity (the structures are located inside the cavity formed by the substrates and spacer) [0187-0191 of Rudmann].
Consider claim 5, the modified Rudmann reference discloses the optical element as claimed in claim 1, wherein the orthogonal projection of the first optical film on the first substrate does not overlap with the orthogonal projection of the second optical film on the first substrate (see figure 4 of Rudmann, the element portions do not overlap) [0187-0191 of Rudmann].
Consider claim 6, the modified Rudmann reference discloses the optical element as claimed in claim 5, wherein the first optical film overlaps the second optical film along a direction parallel to the first substrate (see figure 1 of Arbabi, the metasurfaces overlap in a direction parallel to the substrates) [col. 5, lines 16-48].
Consider claim 7, the modified Rudmann reference discloses the optical element as claimed in claim 5, further comprising: a buffer layer (Sb, spacer portion), disposed between the second substrate and the second optical film (in a direction parallel to the surface, the spacer portion Sb is between the substrate OW and diffraction grating 32), and the orthogonal projection of the buffer layer on the second substrate does not overlap with the orthogonal projection of the first optical film on the second substrate (see figure 4, the left side of the diffraction grating does not overlap with the spacer Sb) [0187-0191 of Rudmann].
Consider claim 8, the modified Rudmann reference discloses the optical element as claimed in claim 1, wherein the spacer is connected between the first substrate and the second substrate (see figure 4, SW is between OW and PW), the first substrate, the second substrate and the spacer define a cavity of the optical element, and the first optical film and the second optical film are disposed in the cavity (a cavity is formed by the wafers and the optical films are located within the cavity) [0187-0191 of Rudmann].
Consider claim 9, the modified Rudmann reference discloses the optical element as claimed in claim 1, wherein the spacer is connected between the first optical film and the second substrate, the first optical film, the second substrate and the spacer define a cavity of the optical element (a cavity is formed by the wafers and the optical films are located within the cavity), the first optical microstructures and the second optical film are disposed in the cavity, and the second optical film does not overlap with the first optical microstructures (see figure 4 of Rudmann, the element portions do not overlap) [0187-0191 of Rudmann]..
Claim(s) 10-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann (US 9,482,796) in view of You et al. (US 2019/0243155).
Consider claim 10, Rudmann discloses a wafer level optical module, comprising:
an optical element, comprising:
a first substrate (PW, substrate wafer); 
a second substrate (OW, optics wafer), disposed opposite to the first substrate (see figure 4, the substrates are disposed opposite);
 a first optical film (31, reflective coating) [0182], disposed on the first substrate (reflective coating is disposed on the substrate wafer PW), the first optical (see figure 4) the first optical element is disposed on the first surface
a second optical element (32, diffraction grating), disposed on the second substrate (the diffraction grating is disposed on substrate OW), wherein the second optical film has a second surface and a plurality of second optical microstructures, the second surface is opposite to the first surface (see figure 4, the substrates are opposite each other), the second optical microstructures are disposed on the second surface (see figure 4), and the orthogonal projection of the first optical microstructures on the first substrate does not overlap with the orthogonal projection of the second optical microstructures on the first substrate (31 and 32 are offset from each other; see figure 4); and 
a spacer (SW, spacer wafer), disposed between the first substrate and the second substrate; and
a light emitter (22, diode) [0187-0191], 
However, Rudmann does not explicitly disclose that the first optical film has a first surface and a plurality of first optical microstructures or that the light emitter has at least two light emitting devices, wherein the optical element is arranged on the optical path of the light emitter, one of the at least two light emitting devices overlaps the first optical microstructures, and another one of the at least two light emitting devices overlaps the second optical microstructures.  Rudmann and You are related as light directing devices.  You discloses (e.g. figure 1) two optical films (18, 20, MLA) which direct light.  The structure are films and have a plurality of optical microstructures and light emitter has at least two light emitting devices (12/14, light source), wherein the optical element is arranged on the optical path of the light emitter, one of the at least two light emitting devices overlaps the first optical microstructures (12 overlaps 18/20A, pattern regions/meta-surface), and another one of the at least two light emitting devices overlaps the second optical microstructures (ML1, meta lens array) [0042-0046].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the first optical film of Rudmann, to include multiple light emitters as taught by You, in order to provide a simplified package for device size reduction.  
Consider claim 11, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10, wherein the at least two light emitting devices are a vertical cavity surface emitting laser array (the light sources may be vertical cavity surface emitting lasers) [0018 of You].
Consider claim 12, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10, wherein the light emitter further comprising: a controlling circuit board, electrically coupled to the at least two light emitting devices, wherein the at least two light emitting devices are independently controllable by the controlling circuit board (a driving unit is used for driving the first and second light sources) [0054 of You].
Consider claim 13, the modified Rudmann reference discloses the wafer level optical module as claimed in claim, wherein the spacer is connected between the first optical film and the second optical film (see figure 4 of Rudman, the SW spacer wafer is between the first and second films), the first surface, the second surface and the spacer define a cavity of the optical element, and the first optical microstructures and the second optical microstructures are disposed in the cavity (the structures are located inside the cavity formed by the substrates and spacer) [0187-0191 of Rudmann].
Consider claim 16, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10, wherein the orthogonal projection of the first optical film on the first substrate does not overlap with the orthogonal projection of the second optical film on the first substrate (see figure 4 of Rudmann, the element portions do not overlap) [0187-0191 of Rudmann].
Consider claim 17, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 16, wherein the first optical film overlaps the second optical film along a direction parallel to the first substrate (see figure 1 of You, the metasurfaces overlap in a direction parallel to the substrates) [0054 of You].
Consider claim 18, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 16, wherein the optical element further comprises: a buffer layer (Sb, spacer portion), disposed between the second substrate and the second optical film (in a direction parallel to the surface, the spacer portion Sb is between the substrate OW and diffraction grating 32), the orthogonal projection of the buffer layer on the second substrate does not overlap the orthogonal projection of the first optical film on the second substrate (see figure 4, the left side of the diffraction grating does not overlap with the spacer Sb) [0187-0191 of Rudmann].

Consider claim 19, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10, wherein the spacer is connected between the first substrate and the second substrate (see figure 4, SW is between OW and PW), the first substrate, the second substrate and the spacer define a cavity of the optical element, and the first optical film and the second optical film are disposed in the cavity (a cavity is formed by the wafers and the optical films are located within the cavity) [0187-0191 of Rudmann].
Consider claim 20, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10,wherein the spacer is connected between the first optical film and the second substrate, the first optical film, the second substrate and the spacer define a cavity of the optical element (a cavity is formed by the wafers and the optical films are located within the cavity), the first optical microstructures and the second optical microstructures are disposed in the cavity, and the second optical film does not overlap the first optical microstructures (see figure 4 of Rudmann, the element portions do not overlap) [0187-0191 of Rudmann].
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann (US 2015/0204511) in view of Arbabi (US 9,482,796) as applied to claim 1 above, and further in view of Kwon (US 2012/0182714).
Consider claim 3, the modified Rudmann reference discloses the optical element as claimed in claim 1.  However, the modified Rudmann reference does not explicitly disclose an index matching layer, disposed between the first substrate and the first optical film.  The modified Rudmann reference and Kwon are related as optical devices.  Kwon discloses (e.g. figure 18) an index matching layer (810, optically transparent polymer film), disposed between the first substrate and the first optical film (i.e. film is between a substrate and optical element) [0084-0091].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Rudmann, to include the index matching layer as taught by Kwon, in order to provide light that is well transmitted from the light source to the optical elements.
Consider claim 4, the modified Rudmann reference discloses the optical element as claimed in claim 3, further comprising: a buffer layer (Sb, spacer portion), disposed between the second substrate and the second optical film (in a direction parallel to the surface, the spacer portion Sb is between the substrate OW and diffraction grating 32) [0187-0191 of Rudmann].
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudmann (US 2015/0204511) in view of You et al. (US 2019/0243155) as applied to claim 10 above, and further in view of Kwon (US 2012/0182714).
Consider claim 14, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 10.  However, the modified Rudmann reference does not explicitly disclose an index matching layer, disposed between the first substrate and the first optical film.  The modified Rudmann reference and Kwon are related as optical devices.  Kwon discloses (e.g. figure 18) an index matching layer (810, optically transparent polymer film), disposed between the first substrate and the first optical film (i.e. film is between a substrate and optical element) [0084-0091].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Rudmann, to include the index matching layer as taught by Kwon, in order to provide light that is well transmitted from the light source to the optical elements.
Consider claim 15, the modified Rudmann reference discloses the wafer level optical module as claimed in claim 14, wherein the optical element further comprises: a buffer layer (Sb, spacer portion), disposed between the second substrate and the second optical film (in a direction parallel to the surface, the spacer portion Sb is between the substrate OW and diffraction grating 32) [0187-0191 of Rudmann]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsiao et al. (US 2014/0098433) discloses wafer level lenses with a lens sheet.  A method of manufacturing a lens sheet is provided by attaching lens sheets to transparent substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872